UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1468



KHRUAWAN SAEVOON,

                                              Plaintiff - Appellant,

          versus


DONALD E. POWELL, Chairman, Federal Deposit
Insurance Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CA-04-765-1)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Ned Sloan, SLOAN & ASSOCIATES, P.C., Washington, D.C.; S. Howard
Woodson, III, LAW OFFICES OF S. H. WOODSON, III, PC, Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Rachel C. Ballow, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Khruawan Saevoon appeals a district court order granting

summary judgment to the FDIC on her claim of failure to promote

based on gender, race, and national origin discrimination pursuant

to the Civil Rights Act of 1964, see 41 U.S.C.A. §§ 2000, et seq.

(West 2000 & Supp. 2005) (Title VII).       Saevoon was employed as a

computer specialist with the FDIC.       The district court held that

Saevoon’s discrimination claims failed because she had not shown

that the nondiscriminatory reasons given by the FDIC for not

promoting her were pretextual.

          After reviewing the parties’ briefs and the applicable

law, we conclude that the district court correctly decided the

issues before it.   Accordingly, we affirm on the reasoning of the

district court.   See Saevoon v. Powell, No. CA-04-765-1 (E.D. Va.

filed Mar. 31, 2005 & entered Apr. 6, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             AFFIRMED




                                 - 2 -